Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (TW 201819620 A) as evidenced by Hattori et al. (EP 1634877 A1, IDS)
Ko et al. teach a method of treating non-alcoholic steatohepatitis (NASH), an advantage stage of non-alcoholic fatty liver disease, comprising administering to the patients a Antrodia camphorata mycelium fermentation preparation. See, particularly, paragraph [00003], [00015]. The Antrodia camphorota mycelium can be subjected to steps such as freeze-drying and grinding after filtration and made into powder dosed in capsules. See, particularly, paragraph [00046]. In ta trial, Ko et al. treated 37 NASH patients with the Antrodia camphorota mycelium fermentation preparation, 0.5 gram x 3 daily for 3 months.  As shown in Table 3 and the corresponding figure 1, the average values of GOT, GPT, TG and ferritin of the biochemical values of the subjects after using Antrodia camphorata mycelium fermentation product (capsule) for 3 months were significantly lower than those before the administration. The inflammation index and fibrosis index of have also improved after the treatment. See, paragraph [00061] to [0072]. 
Hattori et al. reveals that the mycelium of Antrodia camphorota composition comprising the compounds herein, particularly, compounds 1-5, or the compounds recited in  claim 3. See, particularly, paragraphs [0029] to [0036], figure 2. Note, the amounts of the compounds in the raw Antrodia camphorate mycelium powder is at least about 0.06%. from 60 g of the powder, 37 mg of compounds 1-3 were isolated (the amounts of compounds 4 and 5 were not reported by Hattori). Thus, 1.5 gram daily amount of  the powder would comprise at least about 1 mg of the compound herein, which would meet the limitation of claim 10, 0.01 mg/kg to 100 mg/kg, assume a 60 kg of body weight.
Furthermore, as to claims 5-9, reciting various biological/biochemical benefits of the treatment, note, the benefits would have been inherent when NASH have been effectively treated. IN fact, Ko et al. discloses the improvement of various liver function biomarker or index of metabolic syndrome, such as GOT, GPT, TG and ferritin, and the inflammation index and fibrosis index. The “decreasing the expression of insulin and malondialdehyde” as recited in claim 9 would have been inherent.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (TW 201819620 A) in view of  Hattori et al. (EP 1634877 A1, IDS)
Ko et al. teach a method of treating non-alcoholic steatohepatitis (NASH), an advantage stage of non-alcoholic fatty liver disease, comprising administering to the patients a Antrodia camphorata mycelium fermentation preparation. See, particularly, paragraph [00003], [00015]. The Antrodia camphorota mycelium can be subjected to steps such as freeze-drying and grinding after filtration and made into powder dosed in capsules. See, particularly, paragraph [00046]. In ta trial, Ko et al. treated 37 NASH patients with the Antrodia camphorota mycelium fermentation preparation, 0.5 gram x 3 daily for 3 months.  As shown in Table 3 and the corresponding figure 1, the average values of GOT, GPT, TG and ferritin of the biochemical values of the subjects after using Antrodia camphorata mycelium fermentation product (capsule) for 3 months were significantly lower than those before the administration. The inflammation index and fibrosis index of have also improved after the treatment. See, paragraph [00061] to [0072]. 
Ko et al. do not teach expressly to treat NASH by administering effective amounts of compound of general formula I, particularly, the compounds as recited in claim 3, and the effective amounts as defined in claim 10, wherein the administration would be sufficient to realize the biological/biochemical benefits as recited in claims 5-9.
However, Hattori et al. reveals that the mycelium of Antrodia camphorota composition comprising the compounds herein, particularly, compounds 1-5, or the compounds recited in  claim 3. See, particularly, paragraphs [0029] to [0036], figure 2. Note, the amounts of the compounds in the raw Antrodia camphorate mycelium powder is at least about 0.06%. from 60 g of the powder, 37 mg of compounds 1-3 were isolated (the amounts of compounds 4 and 5 were not reported by Hattori). Thus, 1.5 gram daily amount of  the powder would comprise at least about 1 mg of the compound herein, which would meet the limitation of claim 10, 0.01 mg/kg to 100 mg/kg, assume a 60 kg of body weight. Those compounds, particularly, compound 3 (3-isobutyl-4-[4-(3-methyl-2-butenyloxy)phenyl]-1H-pyrrol-1-ol-2,5-dione), are the active components in the mycelium of Antrodia camphorota for hepatic protection, particularly, in the aspect of reducing ALT, AST, GOT, GPT, and increasing the level of HDL. See, the examples, particularly, paragraph [0091] to [0097], [0100], [0110] to [0114].  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat NASH by administering a composition comprising effective amounts of compound of general formula I, particularly, the compounds as recited in claim 3, and the effective amounts as defined in claim 10, so that the administration would be sufficient to realize the biological/biochemical benefits as recited in claims 5-9.
A person of ordinary skill in the art would have been motivated to treat NASH by administering a composition comprising effective amounts of compound of general formula I, particularly, the compounds as recited in claim 3, and the effective amounts as defined in claim 10, so that the administration would be sufficient to realize the biological/biochemical benefits as recited in claims 5-9 because the compounds have been known as the active components in mycelium of Antrodia camphorota for hepatic protection, particularly, in the aspect of reducing ALT, AST, GOT, GPT, and increasing the level of HDL and mycelium of Antrodia camphorota have been shown clinically effective in treating NASH. As to the limitation of claim 5 and 9, reciting “reducing the amount of lipid deposition in the liver” and ”decreasing the expression of insulin and malondialdehyde”, note the claims are directed to effecting a biochemical/biological functions with an old and well known compounds. The argument that such claims are not  directed to the old and well known ultimate utility (NASH) for the compounds, e.g., the compounds from mycelium of Antrodia camphorota, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” In the instant invention, the claims are directed to the ultimate utility set forth in the prior art, albeit distanced by various biochemical/biological function. The ultimate utility for the claimed compounds is old and well known rendering the claimed subject matter obvious to the skilled artisan. It would follow therefore that the instant claims are properly rejected under 35 USC 103. Furthermore, the optimization of a result effective parameter, e.g., effective amount of a therapeutic agent, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627